The writ of certiorari with a supersedeas, having been awarded upon this affidavit, Rhesa Read, the Collector of the Internal Duties, came into Court, and filed the following affidavit, to-wit,
"Halifax County — Sct. — Superior Court of Law, April Term,1817.
THE UNITED STATES v. THOMAS WHITMELL.
Rhesa Read maketh oath that after the passage of the act of Congress laying additional duties upon distilled spirits, he informed the Defendant that he must comply with the requisites of said act, by giving bond and security for the payment of the said duties, (138)  agreeably to the directions of the said act, or he should consider it to be his duty, as Collector for the District, to enforce the penalties of the act against him. That Defendant gave bond with security accordingly, and having made a return of the spirits distilled by him, and neglected for eleven months to pay the duties, suit was instituted on his bond, and the judgment obtained of which Defendant complains. That the judgment thus obtained, was founded upon and was pursuant to the return which the Defendant had made, of the spirits distilled by him."
A motion was made to dismiss the certiorari.
The Defendant had obtained a license under the act of Congress passed 24 July, 1813, which laid a tax on stills according to their capacity. The act of 21 December, 1814, laid a duty of twenty cents on every gallon ofspirits distilled, in addition to duties payable for licenses. The objects of taxation in the two acts are different, and there is no constitutional objection to enforcing the provision of the last act against the Defendant. The circumstance of his having a license under the first act, did not exempt the spirits distilled from the duties imposed by the last act. Nor do I see that the contract (if the license be considered as constituting one) between the United States, and the Defendant, is impaired by enforcing the provisions of the last act: for, in addition to the *Page 109 
circumstance that the objects of taxation are different, and each a fair one, if the exigencies of the country demanded a revenue from them, a provision is made in the 17th section of the act of 1814, to relieve the Defendant and others in his situation from the duties under the license, from the time of notifying the Collector of the fact, provided he gave such notice, and desisted from stilling before 1 February, 1815. If he did not desist from stilling, and has thought proper to proceed, he has become liable to pay the duties laid by both acts; and there being no presumption that the judgment is for a larger sum than what is due to the United States, the certiorari must be dismissed. (139)